Vacated by Supreme Court, January 24, 2005




                                             UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                UNITED STATES OF AMERICA,               
                                 Plaintiff-Appellee,
                                   v.                             No. 03-4055
                VANDER KEITH GORE, a/k/a Keith,
                             Defendant-Appellant.
                                                        
                UNITED STATES OF AMERICA,               
                                 Plaintiff-Appellee,
                                   v.                             No. 03-4102
                JEFFREY LEE GORE, a/k/a Jeff,
                              Defendant-Appellant.
                                                        
                            Appeals from the United States District Court
                            for the District of South Carolina, at Florence.
                               C. Weston Houck, Senior District Judge.
                                              (CR-01-627)

                                        Submitted: March 5, 2004
                                         Decided: April 6, 2004

                       Before KING, SHEDD, and DUNCAN, Circuit Judges.


                Affirmed by unpublished per curiam opinion.


                                              COUNSEL

                Jerry L. Finney, FINNEY LAW FIRM, INC., Columbia, South Caro-
                lina; Jack B. Swerling, LAW OFFICES OF JACK B. SWERLING,
2                      UNITED STATES v. GORE
Columbia, South Carolina, for Appellants. J. Strom Thurmond, Jr.,
United States Attorney, Rose Mary Parham, Assistant United States
Attorney, Florence, South Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

  Jeffrey Lee Gore (Jeffrey Gore) and Vander Keith Gore (Keith
Gore) appeal their sentences after entering into plea agreements for
multiple violations of 21 U.S.C. §§ 841(a)(1), 846 (2000). We affirm.

   Jeffrey Gore argues the Government breached his plea agreement
and should be required to comply with it. We review a claim that a
party has breached a plea agreement under a bifurcated standard,
reviewing the district court’s factual findings for clear error, while
reviewing the district court’s application of principles of contract
interpretation de novo. United States v. Bowe, 257 F.3d 336, 342 (4th
Cir. 2001). The party asserting breach has the burden of proving it.
United States. v. Martin, 25 F.3d 211, 217 (4th Cir. 1994). The inter-
pretation of a plea agreement is "guided by contract law, and parties
to the agreement should receive the benefit of their bargain." United
States v. McQueen, 108 F.3d 64, 66 (4th Cir. 1997). However, a
defendant who breaches a plea agreement has no right to look for its
enforcement. See United States v. West, 2 F.3d 66, 69-70 (4th Cir.
1993).

  We conclude the district court did not err. Jeffrey Gore concedes
he failed two polygraph examinations. Jeffrey Gore’s plea agreement
contains express language that his failure to pass a polygraph exami-
nation to the Government’s satisfaction would result in the Govern-
ment’s obligations becoming null and void at its sole discretion.
Accordingly, the district court properly concluded the Government
was not bound by the plea agreement.
                        UNITED STATES v. GORE                         3
   Jeffrey Gore next argues the district court erred when it increased
his offense level two levels for obstruction of justice. The U.S. Sen-
tencing Guidelines Manual § 3C1.1 (2002) authorizes a two-level
increase to a defendant’s offense level if he willfully obstructed or
impeded, or attempted to obstruct or impede, the administration of
justice during the course of investigation, prosecution, or sentencing.
The Government must prove the facts constituting obstruction of jus-
tice by a preponderance of the evidence. United States v. Nelson, 6
F.3d 1049, 1054 (4th Cir. 1993), overruled on other grounds by, Bai-
ley v. United States, 516 U.S. 137 (1995).

   We will overturn a district court’s sentence enhancement for
obstruction of justice only if clearly erroneous. United States v.
Puckett, 61 F.3d 1092, 1095 (4th Cir. 1995). Clear error is established
only when an appellate court is left with a "definite and firm convic-
tion" that a mistake has been made. United States v. Breza, 308 F.3d
430, 433 (4th Cir. 2002). Determining credibility of witnesses and
resolving conflicting testimony falls within the province of the fact-
finder, not the reviewing court. United States v. Burgos, 94 F.3d 849,
868 (4th Cir. 1996). We conclude that because the district court found
the testimony of Drug Enforcement Agency Agent Koenig to be cred-
ible, the court did not clearly err when it concluded Jeffrey Gore
threatened Clifton Jordan.

   Jeffrey Gore also asserts the district court erred when it increased
his offense level three levels for his role in the offense. We review
a district court’s determination of the defendant’s role in the offense
for clear error. United States v. Sayles, 296 F.3d 219, 224 (4th Cir.
2002). Under USSG § 3B1.1(b), a defendant’s offense level is
increased three levels when he serves as a manager or supervisor, but
not as an organizer or leader, in a criminal activity involving five or
more people, or one that is otherwise extensive. We conclude the dis-
trict court did not clearly err because there was substantial testimony
given by Agent Koenig that others sold drugs for Jeffrey Gore. The
district court therefore properly increased Jeffrey Gore’s offense level
three levels for his role in the conspiracy.

   Keith Gore argues the district court erred when it denied his motion
to compel the Government to comply with his plea agreement. We
review a district court’s factual findings for clear error, and review
4                      UNITED STATES v. GORE
principles of contract interpretation applied to the facts de novo. See
Bowe, 257 F.3d at 342; United States v. Snow, 234 F.3d 187, 189 (4th
Cir. 2000). When there is no binding obligation on the Government
to make a motion for downward departure, its failure to do so may
be challenged only on the basis of unconstitutional motive, lack of a
rational relationship to a legitimate governmental objective, or bad
faith. See Snow, 234 F.3d at 191; Wade v. United States, 504 U.S.
181, 185-86 (1992).

   Keith Gore alleges the Government refused in bad faith to permit
him to provide substantial assistance. We disagree. Keith Gore had
ample time before sentencing to clear up the miscommunication with
the Government over a cancelled polygraph examination or provide
other substantial assistance, but took no steps to do so. Nor has Keith
Gore alleged what assistance he would have provided that would have
been deemed substantial by the Government. We therefore conclude
the district court did not err when it denied Keith Gore’s motion to
compel.

   For the foregoing reasons, we affirm Jeffrey and Keith Gore’s sen-
tences. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                          AFFIRMED